DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sultana (U.S. Patent Application Publication No. 2020/0026519) in view of Stollon (U.S. Patent Application Publication No. 2008/0282087).
Regarding claim 1, Sultana discloses a method comprising: storing trace data received from one or more trace interfaces to a storage location of a target device, wherein the trace data is generated from execution at the target device, and wherein the trace data is protected from an unauthorized access (The processor trace module 204 is configured to generate trace data indicative of control flow of the process/thread 202 executed by the computing system 100. The processor trace module 204 may include, invoke, or otherwise use the trace module 109 of the processor 102 to generate part or all of the trace data. In one embodiment the processor trace module 204 can include a processor trace driver or other software logic that enables the output of processor trace data. The trace data may be stored in a trace data area 206 in the memory device 120. The trace data area 206 may be marked as write-only or otherwise protected from unauthorized access or modification. In some embodiments, the trace data area 206 may be inaccessible to unprivileged software, [0033]).
Sultana does not expressly disclose transmitting the trace data to a debug host computer with encryption through a communication channel between the target device and the debug host computer.
Stollon teaches that it was known in the art to transmit the trace data to a debug host computer with encryption through a communication channel between the target device and the debug host computer ([0039-0042).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Sultana by including the encryption of trace data as taught by Stollon.
One of ordinary skill would have been motivated to make the combination, in order to improve performance ([0002], Stollon).
Claim(s) 11 is(are) the system implementation which implement(s) the method of claim(s) 1 and is(are) rejected on the same grounds as claim(s) 1.
Claim(s) 16 is(are) the computer implemented medium containing instructions which implement the method of claim(s) 1, and is(are) rejected on the same grounds as claim(s) 1.

Allowable Subject Matter
Claims 2-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113